UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4625
ANTHONY MERCHANT,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of Virginia, at Newport News.
                Henry C. Morgan, Jr., District Judge.
                             (CR-00-23)

                   Submitted: February 28, 2002

                      Decided: March 19, 2002

   Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Oldric J. Labell, Jr., Newport News, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Janet S. Reincke, Assistant United
States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. MERCHANT
                              OPINION

PER CURIAM:

   Anthony Merchant appeals the revocation of his supervised release
term and the district court’s imposition of a twenty-four month
imprisonment sentence. On appeal, Merchant argues that the court
erred in denying his motion to proceed pro se, denying his motion for
a continuance, and that his sentence should be vacated and remanded
because the supervised release violation worksheet contained an error.
Finding no error, we affirm.

   Merchant first argues that the court erred in denying his motion to
proceed pro se with stand by counsel appointed. We review the trial
court’s denial of a defendant’s request to represent himself for an
abuse of discretion. Bassette v. Thompson, 915 F.2d 932, 941-42 (4th
Cir. 1990). We find that Merchant was able to present the defense
strategy he believed was crucial to his case, which was the sole reason
upon which his motion was based. Therefore the court did not abuse
its discretion in denying the motion.

   Merchant argues that he was denied due process because the denial
of the continuance deprived him of notice of the charges and informa-
tion to be used in sentencing him. Merchant contends that he did not
receive the supervised release violation worksheet until the beginning
of the revocation hearing. Merchant’s counsel on appeal also argues
that trial counsel’s motion for a continuance may also have been
based upon late receipt of the addendum to the petition on supervised
release. We review the district court’s denial of a motion for a contin-
uance for abuse of discretion by the court and prejudice to the defen-
dant. United States v. Bakker, 925 F.2d 728, 735 (4th Cir. 1991). We
find that the record demonstrates that the motion for a continuance
was based only upon receipt on the day of the hearing of the super-
vised release violation worksheet. Further, no prejudice is evidenced
in the record by counsel’s tardy receipt of the worksheet. The Chapter
7 policy statements of the Sentencing Guidelines are non-binding,
advisory guides in revocation proceedings. United States v. Davis, 53
F.3d 638, 642 (4th Cir. 1995). Because the policy statements are advi-
sory only, we find that the court did not abuse its discretion in deny-
ing the motion for continuance based upon defense counsel receiving
                     UNITED STATES v. MERCHANT                        3
the worksheet on the day of the hearing. Even considering that there
was a mistake on the worksheet, which may have been discovered if
counsel had more time to review the worksheet, we find that based
on the record, Merchant suffered no prejudice.

   Finally, Merchant argues for the first time on appeal that the super-
vised release violation worksheet incorrectly assigned him a Class B
violation for the Ohio forgery conviction, which Merchant states is
classified in Ohio as a Class 5 felony under Ohio Rev. Code Ann.
§ 2913.31A3 (West 2002), and therefore the forgery violation should
have been classified as a Class C felony. With the correction, the sen-
tencing guidelines range would have been 8 to 14 months instead of
21 to 27 months, as stated in the worksheet. Merchant argues that the
court relied upon the sentencing guidelines range in imposing the
twenty-four month sentence, and that to remedy the error, his sen-
tence should be vacated and remanded to the court for re-sentencing.

   The Government does not dispute that the Ohio forgery felony
grade was incorrectly reported. Because Merchant did not challenge
the content of the probation officer’s worksheet at the hearing, the
claim is reviewed for plain error. United States v. Olano, 507 U.S.
725, 732-37 (1993); United States v. Grubb, 11 F.3d 426, 440 (4th
Cir. 1993). Even though the worksheet contained an error, it is clear
from the record that Merchant was not prejudiced by it. Merchant
asked for a more structured continued period of supervised release,
but the court rejected the request. The record shows that the court’s
decision was based on its belief that there were numerous violations
and that the court did not believe that Merchant would adhere to any
conditions of supervised release were it to be reimposed. There is
nothing in the record suggesting that the court believed it lacked
authority to grant Merchant’s request or to sentence him to a shorter
term of imprisonment.

   Accordingly, we affirm the sentence imposed by the district court.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           AFFIRMED